Citation Nr: 1629441	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  06-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a left thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the United States Army from January 1946 to March 1947.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied petitions to reopen claims for service connection for bilateral elbow and thumb disabilities.  

The Veteran testified before a Decision Review Officer in an October 2006 hearing and before the undersigned at a September 2007 video conference hearing.  Transcripts of both hearings have been included in the claims folder. 

In a November 2007 decision, the Board reopened the claims for service connection for bilateral elbow and thumb disabilities and remanded the claims for additional development.  After that development was undertaken, the Board issued an October 2008 decision that denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2009 Joint Motion for Partial Remand (JMPR), the Board's decision was vacated and remanded for actions consistent with the JMPR.  

In an August 2009 rating decision, the RO denied entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disabilities.  The Veteran filed a notice of disagreement in September 2009.

In February 2010, the Board remanded the issues of entitlement to service connection for bilateral elbow and thumb disabilities, along with entitlement to a TDIU, to the RO via the Appeals Management Center (AMC).

In an August 2012 rating decision, the AMC granted entitlement to service connection for osteoarthritis of the right first carpometacarpal joint (claimed as right thumb disability), and assigned a noncompensable rating effective February 3, 2005.  The grant of service connection constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, that issue is no longer before the Board.  Id.

In accordance with the Board's February 2010 remand, the AMC issued a statement of the case with regard to the TDIU issue in August 2012.  The Veteran did not file a substantive appeal and the issue has not been certified as being on appeal.  Therefore, the Board will not consider this issue as being on appeal.  38 C.F.R. §§ 19.30, 19.32 (2015).  

As such, the issues that were returned to the Board included entitlement to service connection for disabilities of both elbows and a left thumb disability.  Upon review of the claims file, the Board determined that medical information needed to evaluate the Veteran's claims was not obtained.  Hence, the Board remanded the three issues back to the AMC in December 2012.  

The Board determined that the issues needed to be remanded once again in March 2013.  

In a February 2015 rating decision, the RO granted service connection for right elbow epicondylitis with an evaluation of 0 percent effective February 3, 2005 and 20 percent effective November 14, 2015, and for impairment of supination and/or pronation of the right forearm with an evaluation of 10 percent effective November 14, 2015.  These grants of service connection constituted a full award of the benefit sought on appeal pertaining to the Veteran's right elbow claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that issue is no longer before the Board.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with a November 2015 VA examination, the Veteran was diagnosed with olecranon bursitis and medial epicondylitis of the left elbow and left thumb sprain.  The examiner found the Veteran's account of his fall from a moving bus to be credible; however, the examiner could find no records relating to any complaints or treatment of the Veteran's elbow or thumb at the time of the bus injury in 1946.  The examiner noted that the Veteran apparently did not seek immediate medical treatment after his discharge from service in 1947, and that he did not mention a thumb or elbow condition at his 1978 hearing.  

The examiner opined that the Veteran's injury in 1946 may have contributed to his present conditions.  However, the examiner concluded that it would be difficult to opine that the Veteran's conditions were more likely than not caused by his military service considering the lack of documentation in the claims file, the time interval since the injury in 1946, and the absence of any additional imaging studies.  

The examiner did not comment on whether the conditions noted in the x-ray report of May 2002 were the natural progression of any condition that began in service, as requested by the Board in its March 2013 remand.  The examiner also did not discuss inconsistent past diagnoses, including the diagnosis of neuritis of the left ulnar nerve provided by the May 2012 VA examiner, as requested.  It is unclear whether the olecranon bursitis and thumb sprain diagnosed in 1946 are past diagnoses or the examiner's current diagnoses.  In addition, the examiner did not offer any rationale as to why the diagnosed olecranon bursitis, medial epicondylitis, and thumb sprain are not related to the Veteran's service.  Finally, the examiner appears to have relied significantly on the absence of treatment records as a basis for determining that he could not conclude that the diagnosed conditions were related to service.  However, the Board specifically instructed the examiner that the Veteran was competent to report his injuries and symptoms.  Therefore, an addendum opinion is needed. 

Records of treatment reported by Dr. L. S. Hahn, in February 2002 and April 2005 letters, are not of part of the claims file.  These could be relevant to show earlier complaints of left elbow and thumb disability.  VA has a duty to obtain records of treatment reported by private physician.  Massey v. Brown, 7 Vet App 204 (1994); see 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to authorize VA to obtain all records of treatment for left elbow and thumb disabilities, provided by Dr. Hahn.  Tell the Veteran that he may obtain and submit the records himself.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Thereafter, request an addendum medical opinion from the November 2015 VA examiner, or another physician if that examiner is not available.  The examiner should review the entire claims file, including private treatment records of care provided in the 1970s (VBMS receipt date 5/31/1977) and the February 2002 and April 2005 letters from Dr. Hahn, as well as his treatment records if obtained.  The examination report must include a notation that the claims file was reviewed.  

In answering each of the questions below, the examiner is advised that the Veteran is competent to report his injuries and symptoms, and that any analysis must take into account his competency. 

(a) Do the degenerative changes of the left thumb noted in the May 2002 x-ray report indicate a disability of the left thumb?

(b) If the answer to (a) is yes, is it at least as likely as not (a 50 percent or greater probability) that the degenerative changes of the left thumb noted in the May 2002 x-ray report are the natural progression of any left thumb disability that began in service?

(c) Does the finding of neuritis of the left ulnar nerve by the May 2012 VA examiner indicate a disability of the left elbow?  

(d) If the answer to (c) is yes, is it at least as likely as not (a 50 percent or greater probability) that the neuritis of the left ulnar nerve is the natural progression of any left elbow disability that began in service?

(e) If the answer to (c) is no, did the neuritis of the left ulnar nerve resolve, was it misdiagnosed, or is it a normal sensation in response to movement of the elbow?  

(f) Is the olecranon bursitis diagnosed in 1946 still a current diagnosis, i.e., been diagnosed since April 2002?

(g) Is the left thumb sprain diagnosed in 1946 still a current diagnosis, i.e., been diagnosed since April 2002?

(h) Why are the diagnosed olecranon bursitis, medial epicondylitis, and thumb sprain not related to the Veteran's service?

The examiner also should provide an analysis as to whether the Veteran's statements concerning the chronicity of symptoms (pain and discomfort along with occasional stiffness) that he says began in service or shortly thereafter are plausible given the severity or lack thereof of any current disability of the left elbow and left thumb.  

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient in combination with other evidence of record to establish a link between a current left elbow disability and/or left thumb disability and the reported in-service injury; and whether there is any medical reason for rejecting the Veteran's reports.  If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.

If an opinion cannot be provided without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

3.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




